                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: jamie.combs@akerman.com
                                                             7   Attorneys for Plaintiff, Bank of America,
                                                                 N.A., Successor by Merger to BAC
                                                             8   Home Loans Servicing, LP FKA
                                                                 Countrywide Home Loans Servicing, LP
                                                             9

                                                            10                                 UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                        DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                   BANK OF AMERICA, N.A., SUCCESSOR                Case No.: 2:16-cv-01327-GMN-NJK
                                                            13     BY MERGER TO BAC HOME LOANS
                                                                   SERVICING, LP FKA COUNTRYWIDE
                                                            14     HOME LOANS SERVICING, LP
                                                            15                          Plaintiff,                 STIPULATION AND ORDER OF FINAL
                                                                                                                   JUDGMENT AND QUIET TITLE
                                                            16         vs.

                                                            17     CANYON WILLOW TROPICANA
                                                                   OWNERS' ASSOCIATION; VAN N.
                                                            18     KABZENELL; AND NEVADA
                                                                   ASSOCIATION SERVICES, INC.,
                                                            19
                                                                                        Defendants.
                                                            20
                                                                          Bank of America, N.A., Successor by Merger to BAC Home Loans Servicing, LP f/k/a
                                                            21
                                                                 Countrywide Home Loans Servicing, LP (BANA), Canyon Willow Tropicana Owners' Association
                                                            22
                                                                 (Canyon Willow), and Van N. Kabzenell, by and through their attorneys of record, stipulate as
                                                            23
                                                                 follows:
                                                            24
                                                                 ///
                                                            25
                                                                 ///
                                                            26

                                                            27                                                 1

                                                            28   APN 161-21-813-077
                                                                 46144439;1
                                                             1          1.       This matter relates to real property located at 5710 E. Tropicana Avenue, #2079, Las

                                                             2   Vegas, Nevada 89122, APN 161-21-813-077 (the "Property"). The Property is more specifically

                                                             3   described as:

                                                             4                   PARCEL ONE (1):

                                                             5                   One (1) allocated interest (except Association Property) as tenant(s) in
                                                                                 common in the Common Elements within Phase 3D of CANYON
                                                             6
                                                                                 WILLOW EAST UNIT 3 as shown by map thereof on file in Book 88 of
                                                             7                   Plats, Page 66 in the Office of the County Recorder, Clark County, Nevada.
                                                                                 As Phases are annexed the allocated interest for each unit will be a fraction,
                                                             8                   the numerator of which will be one (1), and the denominator of which will
                                                                                 be the total of all units in all Phases that become subject to the Declaration.
                                                             9
                                                                                 EXCEPTING THEREFROM all Units in all residential buildings and
                                                            10
                                                                                 designated exclusive use easements as shown upon the Plat referred to
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                 above.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                   AND RESERVING THEREFROM the right to possession of all those areas
                                                                                 designated as Limited Common Elements as shown upon the Plat referred
AKERMAN LLP




                                                            13                   to above.
                                                            14                   AND FURTHER RESERVING THEREFROM for the benefit of owners in
                                                                                 future development, non-exclusive casements on and over the Common
                                                            15
                                                                                 Area and Private Streets as defined and shown upon the Plat referred to
                                                            16                   above for ingress, egress, and recreational use, subject to the terms and as
                                                                                 more particularly set forth in the Declaration of Covenants, Conditions and
                                                            17                   Restrictions for CANYON WILLOW EAST UNIT 1 ("CANYON
                                                                                 WILLOW TROP"), a condominium development recorded March 05, 1998
                                                            18                   in Book 980305 as Document No. 01720, as the same may from time to
                                                                                 time be amended and/or supplemented in the Office of the County Recorder,
                                                            19
                                                                                 Clark County, Nevada.
                                                            20
                                                                                 PARCEL TWO (2):
                                                            21
                                                                                 Living Unit 2079 in Building 21 of CANYON WILLOW EAST UNIT 3 as
                                                            22                   shown by map thereof on file in Book 88 of Plats, Page 66 in the Office of
                                                                                 the County Recorder, Clark County, Nevada.
                                                            23
                                                                                 PARCEL THREE (3):
                                                            24

                                                            25                   The exclusive right to use, possession and occupancy of those portions of
                                                                                 the Limited Common Elements as described in the Declaration and as
                                                            26                   shown upon the Plat referred to above.

                                                            27                                                        2

                                                            28   APN 161-21-813-077
                                                                 46144439;1
                                                                                PARCEL FOUR (4):
                                                             1
                                                                                A non-exclusive easement for ingress, egress and recreational use, on and
                                                             2
                                                                                over the Common Areas and Private Streets of CANYON WILLOW EAST
                                                             3                  UNIT 3 as shown by map thereof on file in Book 88 of Plats, Page 66 in the
                                                                                Office of the County Recorder, Clark County, Nevada and future units,
                                                             4                  which easement is appurtenant to Parcels One (1), Two (2) and Three (3)
                                                                                described above.
                                                             5
                                                                          APN 161-21-813-077
                                                             6

                                                             7            2.   BANA is the beneficiary of record of a deed of trust recorded in the Clark County

                                                             8   recorder's office against the property located at 5710 E. Tropicana Avenue, #2079, Las Vegas, Nevada

                                                             9   89122, APN 161-21-813-077 (the "Property") on April 14, 2005, as Instrument Number 20050414-

                                                            10   0002638 (the "Deed of Trust"), to secure a promissory note in the original amount of $116,400.00
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   executed by Etienne and Megan Hardre.
                      LAS VEGAS, NEVADA 89134




                                                            12          3.     On June 28, 2013, Canyon Willow recorded a Foreclosure Deed as Instrument Number
AKERMAN LLP




                                                            13   201306280002659 of the Official Records of Clark County, Nevada (the "HOA Foreclosure Deed"),

                                                            14   reflecting that Kabzenell acquired the Property at a foreclosure sale of the Property held June 21, 2013

                                                            15   (the "HOA Foreclosure Sale").

                                                            16          4.     On June 14, 2016, BANA initiated a quiet title action against Canyon Willow, Kabzenell,

                                                            17   and Nevada Association Services, Inc. in the United States District Court, District of Nevada, Case

                                                            18   No. 2:16-cv-01327 (the "Quiet Title Action").

                                                            19          5.     The Parties have entered into a confidential settlement agreement in which they have

                                                            20   settled all claims between them in this case.

                                                            21          6.     Among other things in the settlement agreement, BANA, Kabzenell, and Canyon Willow

                                                            22   agree that Kabzenell will transfer any and all interest it acquired as a result of the HOA Foreclosure

                                                            23   Sale and HOA Foreclosure Deed to BANA via quit-claim deed, in accordance with the terms of the

                                                            24   agreement.

                                                            25          7.     Among other things in the settlement agreement, BANA, Kabzenell, and Canyon Willow

                                                            26   agree that, upon delivery of the quit-claim deed, title to the Property is quieted in BANA's favor.

                                                            27                                                      3

                                                            28   APN 161-21-813-077
                                                                 46144439;1
                                                             1   Canyon Willow and Kabzenell disclaim all right, title, or interest in the Property as a result of the

                                                             2   HOA Foreclosure Sale and the HOA Foreclosure Deed.

                                                             3          8.     BANA, Kabzenell, and Canyon Willow further stipulate and agree that this matter be

                                                             4   dismissed in its entirety with prejudice, with each party to bear its own attorney’s fees and costs.

                                                             5            Respectfully submitted this 25th day of January, 2019, by:

                                                             6
                                                                   LIPSON NEILSON, PC                                    THE LAW OFFICES OF CURTISS S.
                                                             7
                                                                                                                         CHAMBERLAIN
                                                             8
                                                                   /S/ Megan H. Hummel                                   /S/ Curtiss S. Chamberlain
                                                             9     Kaleb D. Anderson, Esq.                               Curtiss S. Chamberlain, Esq.
                                                                   Megan H. Hummel, Esq.                                 6887 West Charleston Blvd.
                                                            10     9900 Covington Cross Drive, Suite 120                 Las Vegas, Nevada 89103
                                                                   Las Vegas, Nevada 89144
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                                         Attorneys for Van N. Kabzenell
                                                                   Attorneys for Canyon Willow Trop Owners’
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                   Association
AKERMAN LLP




                                                            13
                                                                   AKERMAN, LLP
                                                            14
                                                                   /S/ Jamie K. Combs
                                                            15
                                                                   Melanie D. Morgan, Esq.
                                                            16     Jamie K. Combs, Esq.
                                                                   1635 Village Center Circle, Suite 200
                                                            17     Las Vegas, NV 89134
                                                            18     Attorneys for Plaintiff Bank of America, N.A.,
                                                            19     Successor by Merger to BAC Home Loans
                                                                   Servicing, LP fka Countrywide Home Loans
                                                            20     Servicing, LP

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27                                                       4

                                                            28   APN 161-21-813-077
                                                                 46144439;1
                                                                                                                 ORDER
                                                             1
                                                                          Based on the above stipulation between plaintiff Bank of America, N.A., Successor by Merger
                                                             2
                                                                 to BAC Home Loans Servicing, LP f/k/a Countrywide Home Loans Servicing, LP, defendant Canyon
                                                             3
                                                                 Willow Tropicana Owners' Association, and defendant Van N. Kabzenell, the Parties' agreement, and
                                                             4
                                                                 good cause appearing therefore,
                                                             5
                                                                          IT IS ORDERED that title to the real property located 5710 E. Tropicana Avenue, #2079, Las
                                                             6
                                                                 Vegas, Nevada 89122, APN 161-21-813-077 is quieted in favor of Bank of America, N.A.
                                                             7
                                                                          IT IS FURTHER ORDERED that this constitutes the final Order of this Court, resolving all
                                                             8
                                                                 claims, and that this case is DISMISSED in its entirety with prejudice, each party to bear its own
                                                             9
                                                                 fees and costs.
                                                            10
                                                                          IT IS FURTHER ORDERED that in light of the above Stipulation, Defendant Canyon
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Willow's Motion for Summary Judgment, (ECF No. 40), and Plaintiff BANA's Motion for Partial
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   Summary Judgment, (ECF No. 41), are DENIED as moot.

                                                            14            The Clerk of Court is instructed to close the case.

                                                            15
                                                                                          31
                                                                              DATED this _____ day of January, 2019.
                                                            16

                                                            17

                                                            18

                                                            19                                         Gloria M. Navarro, Chief Judge
                                                                                                       UNITED STATES DISTRICT COURT
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27                                                        5

                                                            28   APN 161-21-813-077
                                                                 46144439;1
